Exhibit 10.1(b)

June 1, 2013

Warrington Asset Management, LLC

200 Crescent Court – Suite 900

Dallas, Texas 75201

Attention: Mr. Scott C. Kimple

 

  Re: Management Agreement Renewal

Dear Mr. Kimple:

We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2014 and all
other provisions of the Management Agreement will remain unchanged.

 

  •  

Managed Futures Premier Warrington Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Damian George at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Damian George   Damian George   Chief
Financial Officer and Director

 

WARRINGTON ASSET MANAGEMENT By:   /s/ Scott C. Kimple Print Name: Scott C.
Kimple

DG/sr